          Case 1:19-cv-00345-CKK Document 17 Filed 08/08/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

CLIFTON DAVID SIMS,

               Plaintiff,

   v.
                                                    Case No. 1:19-cv-345 (CKK)
DONALD J. TRUMP, in his official capacity
as President of the United States; and
UNITED STATES OF AMERICA,

               Defendants.


                  DEFENDANT’S RESPONSE TO JULY 31, 2019 ORDER

        By Order dated July 31, 2019, the Court “proposes that this case, as well as Defendant’s

Motion to Dismiss, be stayed pending a D.C. Circuit decision in Lovitky [v. Trump, No. 19-1454,

2019 WL 3068344 (D.D.C. July 12, 2019), appeal docketed, No. 19-5199 (D.C. Cir. July 16,

2019)] or Blumenthal [v. Trump, 382 F. Supp. 3d 77 (D.D.C. 2019), remanded by In re Trump,

No. 19-5196, 2019 WL 3285234 (D.C. Cir. July 19, 2019)],” as the Court believes that in deciding

one or both of the cited cases, “the D.C. Circuit may soon provide some clarity on th[e] issue” of

“whether or not declaratory or injunctive relief can be granted against the President.” Order 1

(July 31, 2019), ECF No. 15. Under the Court’s proposal, “the Court would order the case stayed

for 60 days or until the D.C. Circuit has issued a decision, whichever comes first[, and i]f

necessary, the stay could be extended at the end of the 60 days.” Id. at 2.

        Defendants have no objection to the Court’s proposed stay of this case, including resolution

of Defendant’s Motion to Dismiss, ECF No. 8, pending a D.C. Circuit decision in Lovitky or

Blumenthal. Staying this case pending appellate resolution of either Lovitky or Blumenthal would

not prejudice Defendants, nor has Plaintiff asserted that it would prejudice him. See Pl.’s Resp. to
          Case 1:19-cv-00345-CKK Document 17 Filed 08/08/19 Page 2 of 2



Court’s Order Dated July 31, 2019, ECF No. 16. Defendants further submit, however, that rather

than stay this proceeding for sixty days, it might best conserve judicial resources to stay this

proceeding pending a D.C. Circuit decision in either Lovitky or Blumenthal, whenever such a

decision comes. Neither case likely will be decided—or even fully briefed and argued—within

sixty days. And the losing party in either case might seek additional appellate review of the D.C.

Circuit’s decision, thereby further delaying any potential forthcoming guidance from the appellate

court on that question. Thus, judicial efficiency might best be served by dispensing with the

contemplated initial 60-day stay in favor of an indefinite stay pending a final resolution of Lovitky

or Blumenthal.



Dated: August 9, 2019                                Respectfully submitted,

                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General

                                                     JAMES M. BURNHAM
                                                     Deputy Assistant Attorney General

                                                     CHRISTOPHER R. HALL
                                                     Assistant Director
                                                     Civil Division, Federal Programs Branch

                                                     /s/ Julie Straus Harris
                                                     JULIE STRAUS HARRIS (DC Bar # 1021928)
                                                     Trial Attorney
                                                     United States Department of Justice
                                                     Civil Division, Federal Programs Branch
                                                     1100 L Street NW, Room 11514
                                                     Washington, D.C. 20005
                                                     Tel: (202) 353-7633
                                                     Fax: (202) 616-8470
                                                     E-mail: julie.strausharris@usdoj.gov

                                                     Counsel for Defendants




                                                 2
